El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El municipio de Yanco mediante nna ordenanza trató de imponer una contribución sobre las mieles introducidas en dicha municipalidad. Cuando se invocó el caso de Fantauzzi vs. La Asamblea Municipal de Arroyo, 295 Fed. 804, la Corte de Distrito dé Ponce trató de hacer una distinción fundada en que la ordenanza no trataba de imponer una contribución sobre ninguna central que fabricara azúcar o mieles sino solamente sobre las mieles que fueran traídas de otros luga-res al pueblo de Yauco. La corte denegó al apelante la expedición de un auto de injunction.
El argumento de la corte y del apelado no dejan de tener considerable fundamento. No parece enteramente irrazona-ble que a fin de aumentar sus ingresos un municipio pueda imponer una contribución sobre las mercancías o productos introducidos dentro de sus límites territoriales. Esta es una forma corriente de contribución en Europa.
 No obstante, de acuerdo con la decisión de la Corte de Circuito de Apelaciones, fortalecida por la decisión de la Corte Suprema de los Estados Unidos en el caso de Central Victoria v. Cami, 265 U.S. 577, creemos que una vez que nuestra Legislatura establece el derecho de imponer contribución sobre determinado negocio o industria no se puede imponer ninguna otra contribución ni directa ni indirectamente sobre tal negocio. Véase también el caso de The Fajardo Development Company v. Camacho, 35 D.P.R. 355. La idea expresada claramente por estas opiniones es que un municipio puede imponer una contribución solamente cuando las contribuciones sobre tal negocio no han sido ya determinadas por nuestra Legislatura. El apelado nominalmente estaría dispuesto a admitir esta proposición. La distinción que se desea hacer es que no se trata de imponer contribuciones sobre ningún negocio en Yauco. Sin embargo creemos que es claro que cuando se excluye de contribución determinado negocio (artículo 45 / de la Ley Municipal, Leyes de 1925, pág. *318727), por haberlos cubierto ya nuestra Legislatura Insular, la exclusión o prohibición se extiende no solamente a la mu-nicipalidad en que está situado el negocio sino a todos los municipios de la Isla. La Legislatura ya ha determinado cómo se pueden imponer contribuciones localmente sobre los negocios hechos en esta industria, y éste es1 un caso claro de expressio unms est exclusio alterius. El resolver lo contra-ído permitiría que los municipios impusieran contribuciones indirectamente, lo que la Legislatura tuvo por objeto evitar. Es de presumirse que todos los municipios envían algunos de sus productos fuera de sus límites territoriales y si se pudieran imponer contribuciones sobre estos productos en otras partes de la Isla la intención de la Legislatura que-daría así destruida.
Debió expedirse el auto de injunction solicitado en este caso. Los apelados alegan que el remedio que tenía el contribuyente era pagar bajo protesta de acuerdo con la sección 13 de la ley de 1914. Creemos, sin embargo, que dicha sección es aplicable a contribuciones dentro del alcance general del derecho a imponerlas autorizado por el poder supremo o sea por la Legislatura. Este caso es distinto de aquel en que el estado exige que los pagos ingresen en su propio tesoro.
Debe revocarse la sentencia apelada y expedirse el auto de injunction. Se devuelve el caso para ulteriores procedi-mientos no inconsistentes con esta opinión.